SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11- K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 As of December 31, 2009 and December 31, 2008 and for the years ended December 31, 2009 and December 31, 2008 Commission file number 1 – 7635 A.Full title of the plan and the address of the plan if different from that of the issuer named below: TWIN DISC, INCORPORATED – THE ACCELERATOR 401 (K) SAVINGS PLAN B.Name of issuer of the securities held pursuant to the Plan and the address of its principal executive office: TWIN DISC, INCORPORATED 1328 Racine Street Racine, WI53403 TWIN DISC, INCORPORATED THE ACCELERATOR 401(k) SAVINGS PLAN Racine, Wisconsin Audited Financial Statements Years Ended December 31, 2009 and 2008 Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-10 Schedule of Assets Held for Investment 11-12 Exhibit Index 13 Signatures 14 Report of Independent Public Accounting Firm Benefits Committee
